t c summary opinion united_states tax_court russell whiting packer petitioner v commissioner of internal revenue respondent docket no 8413-03s filed date russell whiting packer pro_se ric d hulshoff for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner and his former spouse’s federal_income_tax of dollar_figure for the issue for decision is whether petitioner is entitled to relief from joint or several_liability pursuant to sec_6015 c or f background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in mesa arizona petitioner and his former spouse leanne valentine packer ms valentine were married in petitioner and ms valentine separated in august of petitioner is a college graduate during he was employed by the u s postal service ms valentine is a high school graduate during the relevant periods in she was employed as a receptionist for an orthodontist in ms valentine received a distribution from her k account in the amount of dollar_figure distribution on date petitioner filed a petition for dissolution of marriage divorce without children in the superior court of arizona on date petitioner and ms valentine jointly filed a form_1040 u s individual_income_tax_return for which was prepared by a certified_public_accountant the distribution was reported as income on the return on date the superior court of arizona entered a decree of dissolution of marriage divorce without children with respect to petitioner’s marriage to ms valentine on date respondent issued to petitioner and ms valentine a statutory_notice_of_deficiency for respondent determined that petitioner and ms valentine are liable for a percent additional tax on the distribution under sec_72 because ms valentine received the distribution prematurely petitioner filed with respondent a form_8857 request for innocent spouse relief in which petitioner sought relief from joint_and_several_liability with respect to the 10-percent additional tax shortly thereafter petitioner filed a petition with the court petitioner agrees that he had actual knowledge of the distribution at the time it was made in and that he was aware that it was taxable at the time the joint_return for was filed petitioner however does not agree that he knew a 10-percent additional tax under sec_72 would be imposed on the distribution for early withdrawal discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse however may seek relief from joint_and_several_liability under sec_6015 to obtain relief from liability a spouse must qualify under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir relief under sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual makes a valid election respondent concedes that petitioner has satisfied the requirements under subparagraphs a b and e of sec_6015 at issue are the requirements under subparagraphs c and d of sec_6015 under sec_6015 the requesting spouse must establish that in signing the return he or she did not know or had no reason to know of the understatement a requesting spouse has knowledge or reason to know of an understatement if he actually knew of the understatement or if a reasonably prudent taxpayer in his position at the time he signed the return could be expected to know that the return contained an understatement or that further investigation was warranted 117_tc_279 butler v commissioner supra pincite see sec_1_6015-2 income_tax regs petitioner agrees that he knew ms valentine received a distribution from her k account in petitioner however contends that he did not know that there was an understatement_of_tax on the return because he was not aware that the distribution would be subject_to a 10-percent additional tax under sec_72 where a spouse seeking relief has actual knowledge of the underlying transaction that produced the omitted income innocent spouse relief is denied 115_tc_183 affd 282_f3d_326 5th cir the requesting spouse has reason to know of the understatement_of_tax if he knew every fact necessary to determine the legal consequences of the income or if such facts are reasonably within his reach ignorance of the attendant tax consequences is not a defense 292_f3d_800 d c cir affg tcmemo_2000_332 887_f2d_959 9th cir 57_tc_732 the court finds that petitioner has failed to satisfy the requirement of sec_6015 petitioner had actual knowledge of the distribution at the time that he signed the return which gave him reason to know of the understatement_of_tax on the return therefore petitioner is not entitled to relief under sec_6015 relief under sec_6015 sec_6015 allows proportionate tax relief if a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period petitioner and ms valentine were divorced on date and petitioner’s election for innocent spouse relief was made shortly after his receipt of the statutory_notice_of_deficiency therefore petitioner is eligible to elect the application of sec_6015 relief under sec_6015 however is not available if respondent demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 cheshire v commissioner supra pincite- the knowledge requirement under sec_6015 does not require the requesting spouse to possess actual knowledge of the tax consequences arising from the item giving rise to the deficiency hopkins v commissioner supra cheshire v commissioner supra pincite sec_1_6015-3 income_tax regs rather the statute mandates only a showing that the requesting spouse actually knew of the item on the return that gave rise to the deficiency or portion thereof without regard as to whether he knew of the tax consequences mitchell v commissioner supra pincite cheshire v commissioner supra the item giving rise to the deficiency is the distribution at the time when the distribution was made petitioner signed a spousal consent which evidenced that he knew and consented to ms valentine’s election to make an early withdrawal of the funds in her k account regardless of whether petitioner knew of the tax consequences for the distribution petitioner is not entitled to relief under sec_6015 relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual where relief is not available under sec_6015 or c from joint liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency sec_6015 a requesting spouse bears the burden of proving that the commissioner abused his discretion in denying the equitable relief from joint liability under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir cheshire v commissioner supra pincite butler v commissioner t c pincite as discussed above petitioner is not entitled to relief under sec_6015 or c the parties dispute whether it is inequitable to hold petitioner liable for the deficiency as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 to be used in determining whether an individual qualifies for relief under that section revproc_2003_61 sec_4 2003_2_cb_296 sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent concedes that petitioner has satisfied the threshold conditions a requesting spouse who satisfies all of the applicable_threshold conditions may be relieved of all or part of the liability under sec_6015 if taking into account all the facts and circumstances the internal_revenue_service determines that it would be inequitable to hold the requesting spouse liable for the income_tax_liability revproc_2003_61 sec_4 pincite revproc_2003_61 sec_4 c b pincite sets forth a nonexclusive list of factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the deficiency no single factor will determine whether equitable relief will be granted in 1rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 the guidelines set forth in revproc_2003_61 supra are effective for requests for relief filed on or after date and for requests for relief pending as of date for which no preliminary determination_letter has been issued as of date revproc_2003_61 sec c b pincite although petitioner filed his request for relief prior to date revproc_2003_61 supra applies in this case because respondent had not issued a preliminary determination_letter on or before date 2rev proc sec dollar_figure applies to a spouse who meets the threshold conditions of sec_4 but not sec_4 any particular case and the commissioner will consider and weigh all relevant factors regardless of whether or not the factor is listed in revproc_2003_61 sec_4 revproc_2003_61 sec_4 a provides the following factors that may be relevant to whether the commissioner will grant equitable relief marital status economic hardship knowledge or reason to know of the item giving rise to the deficiency the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health marital status on date the superior court of arizona entered a decree of dissolution finalizing the divorce between petitioner and ms valentine this factor weighs in favor of granting relief economic hardship economic hardship applies if satisfaction of the tax_liability in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer revproc_2003_61 sec_4 a ii sec_301_6343-1 proced admin regs unique circumstances do not include the maintenance of an affluent or luxurious standard of living there is no indication on the record that petitioner lives an extravagant lifestyle petitioner however has offered no evidence that payment of the deficiency in part or in full would cause him financial hardship this is a neutral factor knowledge or reason to know actual knowledge of the item giving rise to the deficiency is a strong factor weighing against relief revproc_2003_61 sec_4 a iii b petitioner agrees that he had actual knowledge of the distribution nonrequesting spouse’s legal_obligation this factor weighs in favor of the requesting spouse where the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or an agreement id sec_4 a iv the decree of dissolution of marriage entered by the superior court of arizona is silent as to the treatment of any potential income_tax deficiency from joint returns filed by petitioner and ms valentine petitioner has offered no evidence to show that ms valentine has a legal_obligation pursuant to other agreement to pay the tax_deficiency this is a neutral factor significant benefit where the requesting spouse significantly benefited beyond normal support from the item giving rise to the deficiency this is a factor against granting equitable relief id sec_4 a v c b pincite see sec_1_6015-2 proced admin regs petitioner testified that ms valentine used about dollar_figure of the distribution to pay off his truck and that she also used the distribution in an unknown amount to pay a couple other things for petitioner petitioner further testified that he subsequently withdrew dollar_figure from his thrift_savings_plan to repay ms valentine pursuant to the decree of dissolution of marriage section 6h separate debt petitioner is responsible for a debt in the amount of dollar_figure described as spouse paid debts by borrowing from her 401k truck loan taxes orange tree resort time share the facts and circumstances tend to suggest that petitioner did not receive any significant benefits from the distribution because he has either repaid or is obligated to repay the funds that he received from the distribution nevertheless it remains unclear how much petitioner initially received from the distribution and whether he has repaid or will actually repay all the funds that he received from the distribution the court concludes that this is a neutral factor compliance with income_tax laws presence of abuse and mental or physical health there is no evidence that petitioner is not in compliance with his tax obligations tax compliance is a factor that the commissioner will consider only against granting relief 122_tc_32 therefore this is a neutral factor there are also no allegations of abuse or mental or physical health problems the absence of these factors will not weigh against equitable relief see revproc_2003_61 sec_4 b the only factor in favor of petitioner is marital status this by itself is insufficient to overcome petitioner’s actual knowledge of the distribution which is a strong factor weighing against granting petitioner equitable relief see id sec_4 a iii the court finds considering all the facts and circumstances that there are no particularly compelling reasons to grant equitable relief under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
